Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This is a Final Office Action responsive to Applicant’s reply filed 12/03/2020.
Claims 1-20 are pending.
	Response to Amendment
	Applicant has amended the claims to include new limitations necessitating new search and consideration.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wheeler (US 2016/0112501).

With respect to claim 1, Wheeler discloses:
at least one processing unit; at least one memory; wherein the at least one memory stores program instructions that, when executed by the at least one processing unit, 
receive, from one or more users, a request to store task information related to the executed task instances in a selected task file from a plurality of task files (id., [0126] includes a task, [0063], lines 1-7 discloses user requesting a snapshot being created which is equivalent to requesting to store task information related…task instances, [0053], each task file contains different context information); 
store the task information relating to the executed task instances in the selected task file in the  at least one memory for later resumption of execution of the task instances ([0032], [0053], [0063], [0055]); and 
upon a selection of the selected task file on one of the plurality of computing devices, open the executed task instances in a state of each of the executed task instances at the time of the request on the respective computing device on a graphical user interface of the one of the plurality of computing devices ([0033], [0034]).

With respect to claim 19, Wheeler discloses:	at least one processing unit; at least one memory; wherein the at least one memory stores program instructions that, when executed by the at least one processing unit, cause the apparatus to ([0158], [0162], [0163]): 
obtain status data relating to at least one external system (Fig. 3, 306); 
identify task instances relating to a plurality of applications executed on a plurality of computing devices and the status data relating to the at least one external system ([0028], [0029]); 

store the task information relating to the executed task instances and the status data relating to the at least one external system in the selected task file in the at least one memory for later resumption of execution of the task instances and control of the at least one external system based on the status data, wherein storing the task information includes a state of each of the executed task instances at a time of the detected storing command on a respective computing device of the plurality of computing devices, wherein each of the executed task instances represent a separate application ([0032], [0053], [0063], [0126], [0055]); and 
upon a selection of the selected task file on one of the plurality of computing devices, open the executed task instances in the state of each of the executed task instances at the time of the detected storing command on the respective computing device on a graphical user interface of the one of the plurality of computing devices, wherein opening the task instances comprises resuming execution of the task instances at a same point the task instances had previously stopped being executed on the respective computing devices ([0033],[0034]).

Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4, 6-12, 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Wheeler (US 2016/0112501) in view of Boenisch et al. (US 2016/0055039)

With respect to claim 2, Wheeler does not specifically disclose: wherein each of the task instances represent a separate web browser application window that includes one or more active web pages.
However, Boenisch discloses: wherein each of the task instances represent a separate web browser application window that includes one or more active web pages ([0021], [0035]-[0036]).
 	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Boenisch to reduce the problem of information overload when dealing with large hierarchies, such as those in software systems or large sets of documents, such as a tree of documents ([0003], Boenisch)

With respect to claim 3, Boenish discloses: wherein the at least one memory stores program instructions that, when executed by the at least one processing unit, cause the 

With respect to claim 4, Boenisch discloses: wherein the at least one memory stores program instructions that, when executed by the at least one processing unit, cause the apparatus to: provide a status bar on the graphical user interface, the status bar indicating the executed task instances ([0042]); and detect the request as a storing command as being addressed to the status bar ([0042], state is automatically collected in the “tray”, therefor it “tray” indicates that the task is saved, when user moves from one task to another, the previous one’s context is saved).Page 32 of 37UTILITY PATENTMS Docket No. 360132.01

With respect to claim 6, Boenisch discloses: wherein the at least one memory stores program instructions that, when executed by the at least one processing unit, cause the apparatus to: detect the request as a storing command via the graphical user interface ([0042], [0043]).

With respect to claim 7, Boenisch discloses: wherein the at least one memory stores program instructions that, when executed by the at least one processing unit, cause the apparatus to: receive a selection of a subgroup of the executed task instances; and store task information relating to the subgroup of the executed task instances in the task file ([0034]-[0040]).


receive a selection of a task file comprising task information relating to previously executed task instances ([0042], hover mouse over the task group is the selection);
provide a task view on the graphical user interface in response to the selection, the task view indicating task instances included in the task file ([0040], [0042], Fig. 4, enlarged view of the task group is the task view);
receive a command to resume execution of at least one of the task instances ([0040], the return to task 1 is the command to resume execution of task 1); and
resume execution of the at least one of the task instances in response to receiving the command based on the task information stored in the task file ([0040], click on the link of the word processing document, the fact that the word processing document is displayed is the “resuming” execution of the previous task, i.e., task 1. Task 1 was interrupted by task 3 in [0035]).

With respect to claim 9, Boenisch discloses: wherein the task instances are executed by a single device (Fig. 5, label 504, processor or processor(s)).Page 33 of 37UTILITY PATENTMS Docket No. 360132.01

With respect to claim 10, Boenisch discloses: wherein the task instances are executed by at least two devices (Fig. 5, label 504, processor or processor(s)).



However, Boenisch discloses: 
provide a task view on the graphical user interface in response to the selection, the task view identifying task instances included in the task file ([0040], [0042]);
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Boenisch to reduce the problem of information overload when dealing with large hierarchies, such as those in software systems or large sets of documents, such as a tree of documents ([0003], Boenisch)

With respect to claim 12, Boenisch discloses: wherein the at least one memory stores program instructions that, when executed by the at least one processing unit, cause the apparatus to: receive the command to resume execution of the at least one task instance of the task instances via the graphical user interface ([0040]).

With respect to claim 15, Boenisch discloses: wherein the task instances are executed by a single device (Fig. 5, label 504, processor or processor(s)).



With respect to claim 17, Boenisch discloses: wherein the at least one memory stores program instructions that, when executed by the at least one processing unit, cause the apparatus to: indicate an execution state of each of the task instances in the task view ([0042], the state is automatically saved, when resumed from that saved state, the execution state is indicated. For example, in [0040, task 1 is resumed, where the word processing document is redisplayed).

With respect to claim 18, Boenisch discloses: wherein the task view comprises a thumbnail for each executed task instance ([0042], line 8).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Wheeler (US 2016/0112501) in view of Jeon et al. (U.S. Pat. App. Pub. 2017/0168667) 
With respect to claim 20, Wheeler does not specifically disclose: wherein the at least one memory stores program instructions that, when executed by the at least one processing unit, cause the apparatus to: provide a task view on the graphical user interface, the task view comprising a thumbnail for each executed task instance.
However, Jeon discloses: wherein the at least one memory stores program instructions that, when executed by the at least one processing unit, cause the apparatus to: provide a task view on the graphical user interface, the task view they all show thumbnails of applications).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Jeon to more conveniently allow a user of a mobile terminal to control things through the internet ([0008], Jeon)


Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Wheeler (US 2016/0112501) view of Ortega et al. (U.S. Pat. 6,182,046).

With respect to claim 5, Wheeler does not specifically disclose: wherein the at least one memory stores program instructions that, when executed by the at least one processing unit, cause the apparatus to: detect the storing command via a voice command.
	However, Ortega discloses: wherein the at least one memory stores program instructions that, when executed by the at least one processing unit, cause the apparatus to: detect request as a storing command via a voice command (Abstract).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Ortega to speed up editing of a word processing document by easily controlling the word processing document.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Wheeler (US 2016/0112501)view of VanBlon et al. (U.S. Pat. App. Pub. 2016/0180844).

With respect to claim 13, Wheeler does not specifically disclose: wherein the at least one memory stores program instructions that, when executed by the at least one processing unit, cause the apparatus to: receive the command to resume execution of the at least one task instance of the task instances via a voice command.
	However, VanBlon discloses: wherein the at least one memory stores program instructions that, when executed by the at least one processing unit, cause the apparatus to: receive the command to resume execution of the at least one task instance of the task instances via a voice command ([0005]).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of VanBlon to speed up editing of a word processing document by easily controlling the word processing document.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Wheeler (US 2016/0112501) in view of Suzaki (U.S. Pat. App. Pub. 2004/0194086)

With respect to claim 14, Wheeler does not specifically disclose: wherein the at least one memory stores program instructions that, when executed by the at least one processing unit, cause the apparatus to:Page 34 of 37UTILITY PATENTMS Docket No. 360132.01 send control signaling to at least one external device to resume execution of at least one task instance.
	However, Suzaki discloses: wherein the at least one memory stores program instructions that, when executed by the at least one processing unit, cause the 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Suzaki to include a fault tolerant environment where if the computer in Wheeler has technical issues, the application can be suspended and transferred to another computer for resuming processing.
Response to Arguments
Applicant alleges that Wheeler does not disclose storing a state of a task to a specific/selected task file is stored. Examiner, respectfully disagrees. Wheeler discloses storing a state of a task to a specific/selected task file in at least paragraphs [0063], 
[0053], [0055], and [0126]. Paragraph [0126] discloses that the snapshots/states are of a task such as playing a baseball game on a specific TV channel are saved. Paragraph [0125] discloses a word processing document whose snapshot is created. In this regard, Wheeler discloses that the context/states are saved in these snapshots. The context is saved in the file corresponding to the state record ([0055]). Therefore, the task state/context is saved in a corresponding record/task file and it is not merely the entire device state that is being saved. Each activity’s context within a device is stored within a state record corresponding to the application in that device ([0055]). The rejection is, respectfully, maintained.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WISSAM RASHID whose telephone number is (571)270-3758.  The examiner can normally be reached on Monday-Friday 8:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai An can be reached on 5712723756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WISSAM RASHID/Primary Examiner, Art Unit 2195